El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El acusado, a quien se imputó el delito de tener un alam-bique sin haberlo inscrito, formuló una excepción perentoria a la denuncia, que fué desestimada. Se alega como error esta actuación de la corte. Sostiene el apelante que en la de-nuncia se alega que su padre, y no él mismo, era el dueño del alambique. La denuncia imputaba al apelante el becbo de tener en su posesión y custodia un alambique “en la finca de su padre.” No se alega, por tanto, que el alambique per-tenecía al padre.
Otra objection que se hace a la denuncia es que no expresa los fines para los cuales el acusado poseía dicho alambique. Según entendemos al apelante, la teoría es que él solamente podía haber obtenido una licencia del Teso-rero si fuera a usar el alambique para fines sacramentales o científicos, que si él revelaba algún otro fin el Tesorero no podía obtener rentas por un alambique ilegal y, por consi-guiente, que para que la denuncia sea suficiente debió haber alegado un uso lícito. Hemos resuelto, sin embargo, en otros casos, que todos los alambiques deben ser inscritos. El Pue*873blo v. Rosaly, 28 D. P. R. 474, y casos siguientes. En el caso de Rosaly, pág. 476, se dice lo siguiente:
“Si el alambique no sirve, o se usa para un fin ilegal la Legis-latura puede, sin embargo, exigir su inscripción de manera que pueda perseguirse el tener un alambique y usarlo sin licencia. La Ley Jones no anula los artículos de las leyes de rentas que prohiben el uso de un alambique sin una licencia.”
Existe una remota posibilidad de que una persona que tiene un alambique en su poder desearía tenerlo inscrito en la Tesorería aun cuando no quisiese usar dicho alambique. Sin embargo, lo que la ley hace necesario es que se inscri-ban los alambiques.
Otros alegados defectos eran de forma y como la ex-cepción perentoria se hizo únicamente durante el juicio y fue inmediatamente declarada sin lugar, no hay necesidad de con-siderar tales defectos. El Pueblo v. París, 25 D. P. R. 111; El Pueblo v. Rosaly, supra.
Los demás señalamientos de error se refieren a la prueba, y principalmente a que ésta era insuficiente para sostener una condena. Escaracciolo Beauchamp declaró en substancia que era un policía insular y que en una persecu-ción de alambiques, y con la idea de que había uno en la casa del acusado, él y otro policía fueron a dicha casa. Que a treinta pasos de la casa el testigo vió al acusado con una lata de carbón que venía hacia el sitio, a un bosquecito, donde estaba el aparato. El acusado dejó la lata de carbón cerca de donde estaba el aparato y volvió a buscar otra. Enton-ces se dió cuenta de la policía y trató de irse, pero los poli-cías lo llamaron. El acusado les dijo que la finca pertene-cía a su padre, pero que el alambique no pertenecía a ellos. A la clara vista del testigo funcionaba un alambique. El testigo sabía lo que era carbón vegetal, declaró que el padre del acusado manifestó que la finca era de él, y también de-claró que el padre y el hijo vivían en la misma casa. El ‘otro policía prestó igual declaración. Interrogádo respecto a *874cómo supo que el alambique estaba bajo el control del acu-sado, contestó el policía que tenía conocimiento de este hecho porque vió al acusado llevando la lata al alambique, pera admitió no haberle visto hacer nada más en relación con dicho alambique. El acusado y sus testigos negaron la pose-sión o custodia del alambique y también que el acusado lle-vara las latas. Es un hecho demostrado y admitido que la finca pertenecía al padre.
Analizada, la prueba es que el acusado fué visto llevando una lata de carbón a un alambique en función en la. finca de su padre y al regresar en busca de otra lata se marchó al ver a los policías negando subsiguientemente toda conexión con el alambique. Es inevitable la conclusión de que alguien funcionaba un alambique ilegal en la finca del padre del acu-sado y parece probable que el acusado mismo faltó a su ju-ramento al negar que llevaba la lata y también negando todo conocimiento en cuánto a la propiedad del aparato. Sin embargo, a pesar del conocimiento culpable por parte del acusado, la prueba es a la vez compatible con el dominio y control en su padre o en alguna otra persona a quien el acu-sado trataba o estaba dispuesto a proteger. El mero hecho de llevar una lata a un alambique y la Conducta posterior in-dicativa de una conciencia culpable, no establece el dominio ni el control del acusado bajo los hechos de este caso. Qui-zás si la prueba hubiera revelado que la finca y casa perte-necían al acusado, más bien que a su padre, la que fué ofre-cida podría ser suficiente. El Pueblo v. Hernández, 29 D. P. R. 58, pero ese no es este caso.
Además, ésta es una causa por dejar de obtenerse una li-cencia, y debe resultar claro que era el deber de este acusado en particular más que de ninguna otra persona solicitar y ob-tener una licencia.
Debe revocarse la sentencia y absolverse al acusado.

Revocada la sentencia apelada y absuelto el acusado.

*875Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y HutcMson.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.